DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Angelino (US 6,886,762) in view of Toshev (US 2014/0102084).
Regarding claim 10, Angelino discloses a liquid reductant injector nozzle, comprising: 
a solid monolithic member (214) having a top surface (Examiner’s Annotated Figure 1), a bottom surface (Examiner’s Annotated Figure 1), and an outer peripheral surface (Examiner’s Annotated Figure 1), which defines: 
a central entrance section (Examiner’s Annotated Figure 1) configured to receive the liquid reductant from a reductant source (The source with which the device is used) (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The nozzle is capable of receiving reductant from a reductant source), a plurality of delivery channels extending outward from the central entrance 
However, Angelino fails to disclose each chamber terminating in a plurality of hollow converging sections, each configured to receive the liquid reductant from a respective one of the hollow cylindrical chambers.
Toshev discloses a device wherein a plurality of cylindrical chambers (26) each include a hollow converging section (Examiner’s Annotated Figure 2), leading to a discharge orifice.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Angelino with the disclosures of Toshev, providing each cylindrical chamber (Examiner’s Annotated Figure 1) to terminate in a hollow converging section (Examiner’s Annotated Figure 2), leading to a discharge orifice (Angelino, 216), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including discharge of the fluid at a desired rate.
Angelino in view of Toshev discloses the nozzle comprising a discharge orifice (Angelino, 216) configured to discharge the liquid reductant (The limitation is interpreted as a recitation of intended use, and therefore, afforded limited patentable weight; The orifice is positioned to perform the claimed function), wherein each converging section (Examiner’s Annotated Figure 2) has a frustoconical inner surface that converges toward 

    PNG
    media_image1.png
    804
    415
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    754
    754
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2

Regarding claim 12, Angelino in view of Toshev discloses the liquid reductant injector nozzle of claim 10, wherein each frustoconical inner surface defines an angle of convergence relative to a plane of the bottom surface (as modified, Examiner’s Annotated Figure 2 and Angelino, Figure 4A), but is unclear as to whether each angle of convergence is between 15 degrees and 85 degrees inclusive. 
One of ordinary skill in the art would appreciate that the angle of convergence appears to be between 15 and 85 degrees. However, the angle of convergence is not disclosed in the specification. 
Toshev does however, depict the general condition of providing an angle of convergence (Figure 1). While Toshev does not disclose that this angle of convergence 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Angelino in view of Toshev to incorporate each angle of convergence being between 15 degrees and 85 degrees, inclusive, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Toshev to optimize the angles of convergence to be between 15 degrees, and 85 degrees, inclusive, to optimize the flow rate, according to Bernoulli’s principle.
Regarding claim 13, Angelino in view of Toshev discloses the liquid reductant injector nozzle of claim 10, but fails to disclose a nozzle wherein each discharge orifice has a diameter of 200 microns or less.
Angelino depicts the general condition of providing a discharge orifice with a diameter (Figures 4A and 4B). While Angelino does not disclose that this diameter is 200 microns or less, Applicant has made no disclosure that the claimed diameter is critical. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Angelino in view of Toshev to incorporate each discharge orifice having a diameter of 200 microns or less, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosures of Angelino to optimize the discharge orifices to have a diameter of 200 microns or less, to optimize the flow rate, according to Bernoulli’s principle.
Regarding claim 14, Angelino in view of Toshev discloses the liquid reductant injector nozzle of claim 10, wherein a top opening (Examiner’s Annotated Figure 1) of each hollow cylindrical chamber is circular (Figures 4A and 4B).
Regarding claim 15, Angelino in view of Toshev discloses the liquid reductant injector nozzle of claim 10, wherein a bottom opening (as modified, the portion leading from the cylindrical section to the frustoconical section) of each hollow cylindrical chamber (26) is circular (Figures 4A and 4B).
Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Angelino in view of Toshev and Masaki (US 7,584,604).
Regarding claim 11, Angelino in view of Toshev discloses the liquid reductant injector nozzle of claim 10, but fails to disclose a nozzle wherein a diameter of each hollow cylindrical chamber is 500 microns or less.
Masaki discloses a nozzle wherein a diameter of a plurality of hollow cylindrical chambers (20) are each 500 microns or less (Column 5, lines 50-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Angelino in view of Toshev with the disclosures of Masaki, providing each of the hollow cylindrical chambers to have a diameter of 500 microns or less (Column 5, lines 50-51), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically, discharge of the fluid at a desired rate.
Regarding claim 21, Angelino in view of Toshev discloses the liquid reductant injector nozzle of claim 10, wherein the plurality of hollow cylindrical chambers comprise three hollow cylindrical chambers (Figure 4B and column 5, lines 58-60, the number of outlets can vary, according to a desired application), the plurality of hollow frustoconical converging sections comprise three hollow cylindrical static chambers (as modified), and 
Masaki discloses the general condition of optimizing the spacing and number of openings in a discharge system, to provide for a desired and appropriate distribution of discharge in line with the specifications of a system (Column 5, lines 60-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Angelino in view of Toshev with the disclosures of Masaki, optimizing the device of Toshev to include the chambers spaced 120 degrees apart, since it has been that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Masaki to optimize the system of Toshev, providing three nozzles attached to the central supply element (11), and space them 120 degrees apart, to provide for a desired and appropriate distribution of discharge in line with the specifications of a system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752